RICHARDS, J.
Each of these actions was brought by the Doro Realty Co. against Elsie Clukey and *261Emma Roseher respectively, in the Lucas Common Pleas to secure reformation and cancellation of a land contract. Decrees were for the Company. /
Attorneys — A. J. Croll for Clukey et; Garrison & Phillips for Company; all of Toledo.
Error was prosecuted, and the Court of Appeals held:
1. The purchasers took possession of the premises and made monthly payments of $32 each. After making these payments for a short period they became and have continued for a long time in default.
2. The evidence discloses that the amounts paid were not substantially more than the value of the use and occupation of the premises while the purchasers were in possession.
3. The terms of the contracts providing that upon failure to make payments pursuant to the agreement, then same shall be forfeited; and that the seller be entitled to regain possession and retain payment made as stipulated damages, are just as valid and binding on the parties as any other portion of the contract.
4. The payments not. being manifestly disproportionate to the damages sustained, the Company was entitled to the relief sought. Realty Co. v. Schackne, 107 OS. 425; Supply Co. v. Cresap, 9 Ohio App. 73., followed.
Judgment affirmed.
(Culbert & Williams, JJ., concur.)